DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 11/06/2020 has been entered.
Response to Arguments
Examiner has noted the acceptance of the amended drawing on PTO-326.  Remarks, 5–6.
Examiner notes the amendments overcome one of the rejections under 35 U.S.C. 112(b), but that a different rejection persists.  Remarks, 6.
On pages 6–7 of the Remarks, Applicant contends the Specification refers to a method for deriving a dependency and therefore the Specification provides the necessary algorithm to overcome a 35 U.S.C. 112(b) rejection triggered by a 35 U.S.C. 112(f) interpretation.  Examiner finds MPEP 2181(II)(B) is instructive.  MPEP 2181(II)(B) explains, an algorithm must provide “detail about the means to accomplish a specified software function.”  In this case, Examiner’s finding is that the function of “deriv[ing] a dependency of an overlay error magnification on a level of defocusing,” requires one or steps to achieve that result, which does not appear to be described adequately in the Specification.  Applicant has not provided a reference to the Specification that would inform the skilled artisan of the algorithm the processor must perform to achieve the 
On page 7–8 of the Remarks, Applicant contends prior art Sandland is deficient for teaching the amended feature.  Examiner finds the argument moot in view of the new grounds of rejection necessitated by amendment.  Particularly, the rejection now relies on the teachings of DiBiase, which Examiner notes appears to be assigned to Applicant.  As explained in more detail, infra, DiBiase teaches the amended feature in col. 4, ll. 4–8 and Fig. 2, which describe and illustrate an example plurality of gratings that are imaged for alignment between layers. 
Other claims are not argued separately.  Remarks, 8–9.
35 USC § 112(f)
35 U.S.C. 112(f) reads as follows:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1 and 3–6 disclose limitations that invoke 35 U.S.C. 112(f) under the analysis described in MPEP 2181.
According to MPEP 2181, 35 U.S.C. 112(f) is invoked by claim limitations that meet the following conditions:  (1) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (2) the non-structural term is modified by functional language, typically, but not always linked by the transition word “for” or another linking 
In claims 1 and 3–6, Applicant uses the phrase “module configured to” for several limitations.  In each case, Examiner interprets such language as a non-structural term followed by a linking word or phrase, which links the non-structural term to recited functions.  In each case, the non-structural term is modified by functional language and is not modified by sufficient structure.  Therefore, the claims invoke 35 U.S.C. 112(f).  MPEP 2181(I).
Examiner finds that the units operable to perform the recited functions of claims 1 and 3–6 could be broadly construed as software modules or subroutines, or a computer or similar processing circuit or system of processors.  Regarding the interpretation that the units might be a processor or group of processors, the Examiner considered whether the functions recited in claims 1 and 3–6 are functions typically found in a commercially available off-the-shelf processor.  See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011) (functions such as "processing," "receiving," and "storing" that can be achieved by any general purpose computer without special programming do not require disclosure of more structure than the general purpose processor that performs those functions).  Because the recited functions are the substance and focus of the claimed invention, the Examiner finds 
Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 3–6 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description and enablement requirements.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, Applicant’s claim language is drawn to claiming a result (“derive a dependency of an overlay error magnification on a level of defocusing”) rather than the way the result is achieved.  Aristocrat, 521 F.3d, 1334 (criticizing claim language that claims an outcome rather than the means for achieving the outcome).  At the least, such an approach to claiming an invention is dubious under an enablement analysis.  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999, 85 USPQ2d 1826, ____ (Fed. Cir. 2008) (“The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”) (quotation omitted).  MPEP 2161.01(III).  Where the specification is deficient in describing every means for LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.  See MPEP 2161.01.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1 and 3–6 contain limitations that invoke 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for the claimed functions. 
Applicant may:
(a)      Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)      Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)       Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

(a)      Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)      Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US 2015/0043803 A1), Hemar (US 2002/0186879 A1), DiBiase (US 7,408,642 B1), and Cramer (US 2011/0027704 A1).
Regarding claim 1, the combination of Jeong, Hemar, DiBiase, and Cramer teaches or suggests an optical system having a first detection focus location of a collection path in a metrology tool (Hemar, ¶ 0043:  teaches three CCD cameras assigned to different focal lengths), the optical system comprising:  at least two beam splitting elements along the collection path which are positioned to provide at least two corresponding additional focus locations having different collection path lengths than the first detection focus location (Examiner notes a focus location at a depth 1, at a depth 2, and at a depth 3 would inherently have different collection path lengths because the path starts at the focal point; Hemar teaches using a single beam splitting element rather than two or more; Jeong’s Fig. 1A teaches two beam splitters, 120 and 170, for creating different collection paths to sensors 180, 182, 184, and 186; Examiner finds this combination demonstrates the skilled artisan was well-aware of the use of beam splitters to create paths to multiple image sensors); and a processor configured to provide image grabbing around a center of a sum of scatterings from areas of a plurality of gratings in each layer of a wafer using the optical system (Examiner notes the claim makes no link between general image grabbing (taking an image) and how such generic image grabbing is altered or specialized for a wafer, gratings, or a sum of scatterings; See Applicant’s published ¶ 0040, in which Applicant explains grabbing for multiple layers is merely the process of taking several images at different focal lengths, perhaps simultaneously; In addition, Examiner notes a sum of scatterings around a center is technical jargon for how light scatters off of objects allowing people and cameras to see and capture the light; In other words, isn’t this just saying the processor causes the sensor to take an image, the rest , wherein the processor is further configured to derive a dependency of an overlay error magnification on a level of defocusing (Examiner finds this limitation merely recognizing that overlay error depends on defocus and further finds defocus is the characteristic of object (under inspection) displacement along the optical axis; Cramer, e.g. ¶ 0073:  teaches measuring overlay errors; Cramer, ¶ 0094:  teaches determining a focus level corresponding to zero asymmetry using calibration; Examiner notes overlay error is equivalent to non-zero asymmetry; see also Cramer, ¶ 0099; Jeong, ¶ 0172:  teaches that focus error is really just another type of aberration that can be detected, and compensated for, in overlay measurement tools; see also DiBiase, e.g. col. 9, ll. 49–54:  describing overlay error determination from image grabs).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Jeong, with those of Hemar, because both references are drawn to the same field of endeavor and because optical path lengths are arbitrary and setting a path length for a particular camera (CCD array) is design choice constrained by the fact that CCD arrays take up space and require separation within the metrology tool.  Alternatively, as explained above, different focal depths inherently have different path lengths since the focal point 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Jeong and Hemar, with those of DiBiase, because all three references are drawn to the same field of endeavor and because combining calibration based on centering with optical measurement systems represents a mere combination of prior art elements, according to known methods, to yield a predictable result (the combination merely achieves the features of the combination without achieving more).  This rationale applies to all combinations of Jeong, Hemar, and DiBiase used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Jeong, Hemar, and DiBiase, with those of Cramer, because all four references are drawn to the same field of endeavor and because factoring out defocus as a source of error is important for robust overlay metrology (e.g. Jeong, ¶ 0171).  This rationale applies to all combinations of Jeong, Hemar, DiBiase, and Cramer used in this Office Action unless otherwise noted.
Regarding claim 3, the combination of Jeong, Hemar, DiBiase, and Cramer teaches or suggests the optical system of claim 1, further comprising a reticle at a field plane thereof, configured as a reference for target images at the focus locations (DiBiase, col. 6, ll. 45–66:  teaches how reticles, which define focus planes 
Regarding claim 5, the combination of Jeong, Hemar, Sandland, and Cramer teaches or suggests the optical system of claim 1, wherein the optical system provides three images having equal power and corresponding to the first detection focus location and the two corresponding additional focus locations (Examiner finds Applicant’s “equal power” is synonymous with equal intensity and also finds Applicant’s Specification provides no helpful guidance regarding the interpretation of this term; Cramer, ¶ 0088:  teaches that different diffraction intensities indicate asymmetry, which suggests equal intensities indicate no error; Examiner finds that symmetry (error elimination) is achieved when the diffraction intensities are equal).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong, Hemar, DiBiase, Cramer, and Hahn (US 2010/0295938 A1).
Regarding claim 4, the combination of Jeong, Hemar, DiBiase, Cramer, and Hahn teaches or suggests the optical system of claim 1, further comprising a mirror, wherein the two beam splitting elements and the mirror are configured to provide the first detection focus location and the two corresponding additional focus locations (Examiner interprets this as claiming the structure of Applicant’s Fig. 4B; Examiner notes that if you want to create a branch off of an optical path, you use a beam splitter and if you simply want to redirect the path, but not create an additional path you use a mirror; Notice that for 3 cameras, you need only 2 beam splitters to create 3 paths; Hemar, ¶ 0043:  teaches 3 cameras, and thus 3 beam paths, but also explains any number of cameras is contemplated in the art; Hahn, Fig. 2, element 99 is 
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Jeong, Hemar, DiBiase, and Cramer, with those of Hahn, because all five references are drawn to the same field of endeavor and because combining the use of two beam splitters and one mirror to create 3 optical paths to cameras represents a mere combination of prior art elements according to known methods to yield a predictable result.  This rationale applies to all combinations of Jeong, Hemar, DiBiase, Cramer, and Hahn used in this Office Action unless otherwise noted.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong, Hemar, DiBiase, Cramer, and Hill (US 8,896,832 B2).
Regarding claim 6, the combination of Jeong, Hemar, DiBiase, Cramer, and Hill teaches or suggests the optical system of claim 5, wherein the three images are detected by a detector without any mechanical drift (Examiner finds mechanical drift is the result of moving optical elements within the system; For systems that have fixed OEs, mechanical drift is eliminated; Examiner finds the claim recites a result, but obscures how the result is achieved, i.e. no moving parts; Hill, col. 4, ll. 45–64:  teaches mechanical drift is the result of mechanical movements of the optical elements in the system).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Jeong, Hemar, DiBiase, and Cramer, with those of Hill, because all five references are drawn to .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van Buel (US 2017/0176871 A1) teaches a second beam splitter (e.g. ¶ 0052), defocus and aberration considerations (e.g. ¶ 0103), and generally overlay metrology (e.g. ¶ 0109).
Bringoltz (US 2015/0204664 A1) teaches metrology from the phases of diffraction orders (scatterometry), for example the +1 and -1 diffraction orders that reflect off targets which contain periodic structures (¶ 0067).
Smilde (US 2016/0334715 A1) teaches correcting focus level according to defocus (e.g. ¶ 0131).
Matsumoto (US 2010/0092882 A1) teaches measuring focus error for focus calibration (e.g. ¶ 0009).
Sandland (US 4,644,172) teaches alignment centering for grabs (col. 31, ll. 40–52) and teaches how the reticle defines a focus plane when the return image falls coincident directly on the reticle pattern (col. 20, ll. 6–15).

 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Primary Examiner, Art Unit 2481